IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-60706
                           Summary Calendar



        UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

             versus


        RANDALL ADAMS, also known as Wild Man,

                                             Defendant-Appellant.




         Appeal from the United States District Court for the
                   Southern District of Mississippi
                      USDC No. 3:97-CR-15-ALL-WS


                            April 23, 1998

Before GARWOOD, DeMOSS and PARKER, Circuit Judges.*

PER CURIAM:

        Randall Adams appeals his jury convictions for distributing

cocaine and “crack” cocaine base.    Our review of the record and the

arguments and authorities convince us that no reversible error was

committed.

        The argument to the weight of the evidence is meritless.

United States v. Resio-Trejo, 45 F.3d 907, 910-11 (5th Cir. 1995).


    *
     Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
The district court’s finding that the actions depicted on the

videotape were not coerced is not clearly erroneous. United States

v. Gonzales, 79 F.3d 413, 419 (5th Cir.), cert. denied, 117 S. Ct.
183 (1996); United States v. Authement, 607 F.2d 1129, 1131 (5th

Cir. 1979). The prejudicial effect of the prosecutor’s remarks, if

any, was not of great magnitude in the context of the entire trial.

United States v. Wallace, 32 F.3d 921, 926 (5th Cir. 1994).                     The

remarks   did    not   constitute   a       constructive    amendment     of    the

indictment.      The evidence established that the substance was

“crack” cocaine base. U.S.S.G. § 2D1.1(c), (n.D); United States v.

Metcalf, 898 F.2d 43, 46 (5th Cir. 1990).             We have determined that

the sentencing disparity between cocaine and “crack” cocaine base

is not unconstitutional.      See, e.g., United States v. Buchanan, 70
F.3d 818, 828 n.9 (5th Cir. 1995) (equal protection challenge),

cert. denied, 517 U.S. 1114, 1126 (1996); United States v. Cherry,

50 F.3d 338, 342-44 (5th Cir. 1995) (equal protection challenge);

United States v. Fisher, 22 F.3d 574, 579-80 (5th Cir. 1994) (due

process, equal protection, and Eighth Amendment challenges).                    Only

the court sitting en banc can reverse this precedent.                      United

States v. Mathena, 23 F.3d 87, 91 (5th Cir. 1994).

     A claim for time served prior to the date of a federal

sentence must ordinarily proceed via a petition for habeas corpus

under 28 U.S.C. § 2241.      United States v. Mares, 868 F.2d 151, 151

(5th Cir. 1989).       However, for reasons of judicial economy, the

court may address       the question on the merits.                Id.     Adams’

unsupported     allegation   that   his      arrest   was   part   of    “one   big


                                        2
investigation” is unconvincing.       Adams is not entitled to credit

for time served in state custody between state arrest on an

unrelated charge and his release to federal authorities.          United

States v. Garcia-Gutierrez, 835 F.2d 585, 586 (5th Cir. 1988).

     The judgment of the district court is



                                                      AFFIRMED.




                                  3